ORDER
PER CURIAM:
Following a jury trial, Appellant Nicholas Thomas was convicted in the Circuit Court of Boone County of first-degree murder and armed criminal action in connection with the shooting death of Tre’Veon Marshall. Thomas was sentenced to concurrent terms of life imprisonment without probation or parole for first-degree murder, and to twenty years’ imprisonment for armed criminal action. Thomas appeals, arguing that the circuit court erroneously excluded a Facebook posting and photograph of another person as evidence at his trial; Thomas contends that this evidence implicates the other person in Marshall’s murder, and was necessary to explain the course of the police’s investigation. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).